Citation Nr: 0801467	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  01-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had denied entitlement to service connection for 
congestive heart failure and for flat feet.  The claims were 
remanded in October 2003, as the veteran had requested a 
personal hearing before a Veterans Law Judge (VLJ) at the RO.  
In March 2004, the veteran indicated in writing that he 
desired a videoconference hearing instead.  In May 2004, the 
veteran testified before the undersigned VLJ at a 
videoconference hearing.  A copy of the hearing transcript is 
included in the claims folder.

On September 27, 2005, the Board issued a decision which 
denied entitlement to service connection for congestive heart 
failure, and for flat feet.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims.  On December 24, 
2006, a Joint Motion for Partial Remand was filed, noting 
that the denial of service connection for flat feet was not 
being contested, and also requesting that the issue of 
service connection for congestive heart failure with 
hypertension be remanded for further development.  On January 
23, 2007, an Order of the Court, remanding the case to the 
Board for action consistent with the Joint Motion, was 
issued.  Copies of the Joint Motion and the Court's Order 
have been associated with the claims folder.

On June 29, 2007, the Board remanded this case to the RO for 
additional evidentiary development consistent with the Joint 
Motion and the Court's Order.  The case is again before the 
Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's congestive heart failure with hypertension was 
present during service, or was manifested to a compensable 
degree within one year after his separation from service.


CONCLUSION OF LAW

Congestive heart failure with hypertension was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The October 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide any evidence in his possession that 
pertains to his claim.

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2001 SOC and May, August, October 2002, April 2005, 
and August 2007 SSOCs each provided him with an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III. Factual background and analysis

The veteran's service medical records (SMRs) show that at the 
time of his pre-induction examination in June 1966 he denied 
having had, or currently having, shortness of breath, pain, 
or pressure in the chest, palpitations or pounding heart, or 
high or low blood pressure.  The examiner noted a Grade II 
pansystolic heart murmur, and the veteran was found to be 
qualified for entrance onto active duty.  In May 1967, he 
complained of right-side chest pain since being at the 
reception center.  He presented with the same complaint five 
and ten days later.  The diagnosis was cardiac neurosis, 
functional murmur; he was referred to cardiology for a 
consultation.  He stated that a murmur had been noted two 
years before.  He said he had been told that he had had 
rheumatic fever at the age of two.  Prior to his induction 
into service, he had run and rode on his own cattle ranch.  
One year prior to his entrance into service, he had 
reportedly experienced low substernal chest pain over a 6-by-
6 in. area; this had occurred a total of three to four times, 
always with fatigue and exertion.  Blood pressure on the 
right was 134/84 and on the left 132/75.  A chest X-ray and 
EKG were normal.  The diagnosis was functional heart murmur 
with no organic heart disease.  Chest X-rays in June and 
November 1968 were also normal.  A separation examination was 
performed in March 1969.  He denied any shortness of breath, 
pain or pressure in his chest, palpitations or pounding of 
the heart, or high or low blood pressure.  No heart disorder 
was diagnosed.  

In June 1995, the veteran was afforded a VA examination.  He 
reported having had swollen legs over the preceding year, not 
accompanied by any pain or tenderness.  He reported that he 
had been diagnosed with hypertension in 1983 and had been on 
medication since that time.  The examiner indicated it was 
possible that the veteran had had rheumatic fever with a 
murmur in the past, but that this history was unclear.  The 
veteran reported a history of intermittent anterior chest 
pain over the past year, occurring about once a week over the 
previous month.  His blood pressure was 160/90 on the left 
and 160/95 on the right.  He was found to have hypertensive 
vascular disease, benign, fair control, onset by history in 
1983; probable ischemic cardiac disease with anginal 
syndrome; and "consider" congestive heart failure (which 
was not confirmed by X-ray).

The veteran submitted March 1996 correspondence from a 
private physician, S.E.B., which stated that the veteran 
urgently needed bypass surgery.  A few days later, this 
physician submitted another letter which indicated that the 
veteran had suffered a myocardial infarction in October 1995.  
It was recommended that the veteran avoid strenuous exercise 
and not return to work until following his recovery from 
bypass surgery.  This physician's treatment records 
demonstrate that the veteran had suffered a transmural 
inferior infarction in October 1995.

Numerous VA outpatient treatment records show that the 
veteran had complained of multiple disabilities, to include 
shortness of breath, peripheral edema, and chest pain.  In 
May 2000, he was thought to have congestive heart failure 
related to hypertension and coronary artery disease.  His 
likely right-side heart failure was evidenced by his 
peripheral edema, pulmonary heart disease, and shortness of 
breath.  He had had an inferior wall myocardial infarction in 
October 1995.  An October 1997 dipyridamole thallium ("DP 
thall") test had shown an inferior infarct with a question 
of apicle ischemia.  A June 1999 echocardiogram showed a 
normal left ventricular ejection fraction with no mention of 
right heart function.

The veteran had indicated that he had been treated for a 
congestive heart condition in 1958, 1960, and 1966.  Searches 
for these records revealed that the physicians were deceased.  
In February 2001, the veteran was seen at a private 
facility's emergency room for complaints of shortness of 
breath.  

In September 2001, the veteran had an informal hearing with a 
Decision Review Officer (DRO).  He stated that he should be 
compensated because he had been drafted when he should not 
have been due to his physical condition, which included his 
heart.  He indicated that he knew he had received some type 
of treatment for some heart condition.  

A private hospital was requested to provide the veteran's 
treatment records back to 1970; however, this facility noted 
that they did not have records that old and that the oldest 
records in their possession dated back to 1995.  These showed 
that the veteran had been taken to the emergency room with 
complaints of chest pain, shortness of breath, and nausea.  
An EKG had shown an inferior wall ischemia suggestive of 
impending or ongoing inferior wall myocardial infarction.  A 
follow-up EKG noted that he appeared to be having problems 
with what seemed to be an ongoing myocardial infarction.  He 
was noted to have a ten-year history of hypertension; this 
hypertension had been described as both severe and crescendo.  
He was noted to have previous, remote hospitalizations, none 
of which were cardiac in nature.  Following an examination, 
the impression was presumed inferior wall myocardial 
infarction by EKG and chest pain and hypertension.  
Additional attempts to obtain hospital records prior to 1995 
were made; however, the treating physicians had been dead for 
many years.  None of the treatment records were available, 
since they only kept records for 10 to 12 years.  

Private records from January 2002 noted that, at the time of 
an October 1985 surgical procedure, the veteran had been 
hypertensive.  A review of the cardiovascular system in 
October 1985 noted a normal sinus rhythm, with no murmurs, 
rubs, or gallops.  In February 1987, he had been seen for 
complaints of an inability to lie flat and breathe at night 
for the past four days.  The history noted that he had been 
hypertensive for four years.  One year before this, he had 
discontinued, without authorization, his hypertension 
medication.  The impression was orthopnea, paroxysmal 
dyspnea, and ankle swelling with morning headaches and nose 
bleeds.  It was considered most probable that he had 
congestive heart failure on the basis of left ventricular 
dysfunction, induced by systolic and diastolic hypertension.  
Another possible diagnosis was asthma.  He was admitted to 
the hospital due to the systolic and diastolic hypertension.  
The discharge diagnoses were congestive heart failure 
secondary to hypertension and essential hypertension.  An 
August 2002 private treatment record had shown that at the 
time he had undergone a surgical procedure in April 1984 he 
had had hypertension that was medically controlled.

In May 2004, the veteran testified about his symptoms and 
treatment, both in service and following his separation.  He 
also noted that was in receipt of Social Security 
Administration (SSA) benefits.  He said that he had been 
unable to obtain his early treatment records and that he was 
not aware of any other records that might be pertinent to his 
claim.

Records from SSA were obtained and associated with the claims 
folder.  He was found to be entitled to receive SSA benefits 
from October 1995.  June 1986 records referred to a cervical 
spine disability; an October 1985 letter from a private 
physician noted that he had been referred to another doctor 
for the treatment of high blood pressure.  A private chest X-
ray obtained in conjunction with an employment examination 
was normal.  In November 1988, he was hospitalized following 
an assault.  He denied being on any medication, although he 
mentioned having taken anti-hypertensive medications in the 
past.  This hypertension had been manifested in the past by 
mild congestive heart failure.  A cardiac examination was 
within normal limits, with no murmurs or gallops noted.  He 
was noted to have significant hypertension with mild 
hypoxemia; this improved with medication.  

An April 1994 pre-employment examination included a chest X-
ray that was read as normal.  February 1990, and July and 
November 1988 X-rays were compared; they were all noted to be 
unremarkable.  No acute findings were made.  In December 
1993, the veteran's blood pressure was 160/102.  In March 
1995, SSA had requested the earliest possible records from 
Dr. F.F. that referred to chest pain, heart disease, and 
hypertension.  The records received date from February 1984 
to March 1995.  In February 1984, he was evaluated for neck 
surgery; however, while surgery was recommended, he was noted 
to have uncontrolled hypertension.  He was referred to 
another physician, who prescribed medication.  Further 
evaluation was to be conducted; while resting at home, there 
was no chest pain, although his blood pressure was slightly 
elevated.  His heart rate and rhythm were normal and his 
blood pressure was 130/88.  The impression was hypertension 
under good control.  

The veteran was afforded an extensive examination in August 
2007.  The examiner conducted a thorough review of the 
medical evidence of record.  The examiner specifically noted 
that hypertension was established in 1983, and that the 
veteran was currently taking medication to control his blood 
pressure.  He reported chest pain four to five times a month, 
for which he takes nitroglycerin.  He also noted that he can 
walk only 20 to 30 feet before he starts to have minimal 
chest pain, although he could walk up to 100 feet before 
having to stop and rest.  The physical examination noted 
serial blood pressure readings as follows: 136/73, 145/75, 
and 140/70.  At 244 pounds, he was noted to be morbidly 
obese.  His responses to questions were very vague and he was 
noted to be a poor historian.  His skin displayed no clubbing 
or edema.  He did have a peripheral trace of edema just to 
the distal calf bilaterally.  The heart displayed a regular 
rate and rhythm.  He had a soft I/VI systolic ejection murmur 
in the left upper sternal border that was not heard in the 
left lower border or the apex.  Given the echocardiogram 
results, this was felt to be functional in nature.  The 
diagnoses were severe multivessel coronary artery disease and 
poorly-controlled hypertension with previous evidence of left 
ventricular hypertrophy on echocardiogram (this was not felt 
to be significant on the echo performed in 2004, although he 
did have left atrial enlargement).  The examiner then 
rendered the following opinions:

It is fairly clear that [the veteran] has not had 
any valvular disease and that his murmur in service 
was most likely a functional murmur as there is no 
anatomical reason for this from a valvular 
standpoint.  His chest pain during service occurred 
in a short period of time, were felt to be 
musculoskeletal , and evaluation and workup by 
cardiologist was negative.  In light of his age and 
risk factors at that time it would be less likely 
then not that he was experiencing any coronary 
ischemia or myocardial infarction.

Overwhelmingly however, by the time of his 
hypertension diagnosis in 1983, he had obesity and 
chronic alcohol use, and at the age of 40 could be 
expected to develop essential hypertension.  
Indeed, he had a family history with mother and 
father with hypertension and this would be 
consistent that the hypertension is not at least as 
likely as not associated with any of his chest pain 
or heart murmur in service.  Today he is not found 
to be in any heart failure, and that would not at 
least as likely as not associated with chest pain 
and heart murmur seen in service.

Again, overwhelmingly the coronary artery disease 
as diagnosed in 1995 through angiography and 
myocardial infarction had risk factors that are 
well associated with the coronary artery disease, 
and given the timing of a little less than 30 years 
later without any other evidence or treatment of 
chest pain from the time of discharge to 1995 would 
be not as least as likely as not associated with 
his chest pain and heart murmur in service.

After a careful review of the evidence of record, the Board 
finds that service connection for congestive heart failure 
with hypertension has not been established.  There is no 
question that the veteran has a current disability, namely 
congestive heart failure with hypertension.  However, the 
question remains as to whether this disorder is related to 
his period of service.  After reviewing the evidence of 
record, the Board finds that it is not.  There is no 
suggestion in the objective record that congestive heart 
failure with hypertension was present in service or that 
hypertension had manifested to a compensable degree within 
one year of his separation from service.  To the contrary, 
his hypertension was not diagnosed until, at the earliest, 
1983, some 14 years following his discharge.  As a 
consequence, service connection on either a direct or a 
presumptive basis has not been established.

The veteran has suggested that there is a causal link between 
the heart murmur that was noted in his service medical 
records and the currently caimed congestive heart failure 
with hypertension.  However, after an extensive review of the 
claims folder, the VA examiner in August 2007 determined that 
the heart murmur noted in the veteran's SMRs was functional 
in nature and not related to any underlying valvular disease.  
In addition, the chest pain complained of in service was 
musculoskeletal in nature and not related to any cardiac 
disorder.  Moreover, the examiner opined that, in light of 
other risk factors (family history, obesity, alcohol use), it 
was unlikely that the hypertension he developed at the age of 
40 was etiologically related to the heart murmur identified 
in service.  While the examiner noted that no heart failure 
was clinically present on examination, there was no 
etiological relationship between any heart failure and the 
musculoskeletal chest pain and heart murmur present in 
service.  Finally, the examiner noted that the veteran's 
coronary artery disease, which was found in the mid- to late-
1990's, was also not related to the complaints of chest pain 
and murmur found in service.  Since there is no objective 
evidence that links the in-service murmur and chest pain to 
the later diagnosed congestive heart failure with 
hypertension, it cannot be found that the complaints in 
service were an early manifestation of the heart failure with 
hypertension.  Therefore, it must be concluded that 
entitlement to service connection is not justified.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

The veteran's contentions have been carefully and 
sympathetically considered, but his contentions are 
outweighed by the absence of any medical evidence to support 
the claim.  The preponderance of the evidence is thus against 
the claim for service connection for congestive heart failure 
with hypertension, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; Gilbert v. Derwinski, supra.  


ORDER

Entitlement to service connection for congestive heart 
failure with hypertension is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


